Citation Nr: 1646319	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  13-22 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to August 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing from the RO in April 2015.  

In June 2015, the Board granted service connection for sciatic neuralgia and remanded the hearing loss claim for additional development.

In July 2016, the Board requested a medical expert opinion from a health care professional in VA's Veterans Health Administration (VHA).  The Board determined that such an expert opinion was necessary to address the complex medical questions raised by the appeal.  38 C.F.R. §20.901(a), (d).  The Veteran was notified in July 2015 that the Board intended to seek such an opinion.  The opinion was received in August 2016, and the Veteran was furnished a copy of the opinion in September 2016 and was provided 60 days to submit a response.  He responded in September 2016 by informing the Board that he had no further argument or evidence to submit and would like the Board to proceed immediately with adjudicating his appeal.  See 38 C.F.R. §§ 20.903(a), 20.1304(c).

In November 2016, the Veteran's representative submitted additional evidence, which was subsequent to the most recent supplemental statement of the case issued in March 2016.  Waiver of RO consideration of the additional evidence is presumed given the date of the Veteran's substantive appeal.  See 38 U.S.C.A. § 7105(e).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  The Veteran experienced noise exposure during service; current audiometry testing shows hearing loss for VA purposes; and the Veteran's noise-induced hearing loss is a result of the in-service noise exposure.

2.  The Veteran's sudden hearing loss, right ear, is not a result of service.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for noise-induced hearing loss are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

2.  The criteria to establish service connection for a sudden hearing loss, right ear, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran maintains that he has a hearing impairment resulting from exposure to significant military related noise from weapons fire during service including during basic training, artillery school, airborne training or jump school, and Special Forces training.  The Veteran has also asserts that he was exposed to noise in service from drill sergeants yelling close to his ears, and from small arms fire and 105 and 155 Howitzer artillery fire.  

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).
A.  Applicable Law

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

B.  Discussion
  
(1)  Existence of a Present Disability

The record on appeal confirms a present diagnosis of bilateral hearing loss.  

During a VA examination in June 2001, his audiogram findings were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
5
20
65
LEFT
65
65
65
70
80

Because auditory thresholds at this examination were 40 decibels or greater in any of the frequencies, a hearing loss for VA purposes is established.  See 38 C.F.R. § 3.385.  Subsequent VA examination also showed hearing loss for VA purposes.  In light of this evidentiary record, the first requirement to establish service connection, sufficient evidence of a current disability, has been met as to the claim.  

Private treatment records also show that the Veteran was seen in November 2001 with complaints of sudden hearing loss in the right ear while on a golf course in Scotland when the wind was blowing hard.  A diagnosis of sudden hearing loss syndrome, right ear, was made, as confirmed on VA examination in March 2016.   That VA examiner explained that the diagnosis of noise-induced hearing loss is separate from the diagnosis of sudden hearing loss in the right ear.  This evidence then establishes that the Veteran has two current hearing loss disabilities.  

(2)  In-Service Incurrence of Injury or Disease

Next, the evidence of record makes it is as likely as not that the Veteran experienced noise exposure during service.  The Veteran's testimony, as reflected herein above, regarding his hearing loss is competent and credible, and it is consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a).  

Service treatment records show that at the time he entered service, during an October 1966 examination the Veteran reported his belief that he had not had ear, nose, or throat trouble or hearing loss.  On physical examination the examiner evaluated the Veteran's ears and drums as normal, and audiology testing recorded the following test findings after conversion from ASA (American Standards Association) to the current standard of ISO (International Standards Organization, i.e. "ANSI") units:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
10
10
5
LEFT
15
10
10
10
5

The examination report contains sections for reporting significant or interval history and a summary of defects and diagnoses, which contain no relevant remarks.

During a July 1969 discharge examination, the Veteran reported his belief that he had not had ear, nose, or throat trouble or hearing loss.  On physical examination the examiner evaluated the Veteran's ears and drums as normal, and audiology testing recorded the following test findings (in ANSI units): 




HERTZ

500
1000
2000
3000
4000
RIGHT
20
20
20
N/A
20
LEFT
20
20
20
N/A
20

The examination report contains sections for reporting significant or interval history and a summary of defects and diagnoses, which contain no relevant remarks.

This evidence establishes that the Veteran had noise exposure during service, but not a diagnosis of hearing loss.  Accordingly, the second element of a service connection claim, in-service incurrence or aggravation of a disease or injury, is established to this extent.

(3) Nexus

Finally, the Board finds that the evidence is in equipoise in establishing a nexus to service for the Veteran's noise-induced hearing loss, but not the sudden hearing loss, right ear.  

With regard to the etiology of the Veteran's hearing loss, the Board referred the matter for a VHA medical expert opinion.  In August 2016, this expert, an otolaryngologist at a VA Medical Center, concluded that "I would say without reservation that the [V]eteran suffered hearing loss as a result of noise exposure during service."  

In light of this opinion, the Board finds that service connection for the Veteran's noise-induced hearing loss is warranted as the nexus element is met for this aspect of the claim.

Regarding the sudden hearing loss, right ear, the August 2016 medical expert found that he "cannot associate the episode of sudden hearing loss to the previous noise-induced hearing loss."  He explained as follows:


It is true that sound trauma can permanently and irreversibly destroy some of the hair cells essential for hearing.  However, there is no evidence that this weakens the basal membrane and makes a perforation of this membrane more likely.  It is true that there is a lot about the cochlea and the whole process of hearing we do not understand, but as of now there is no known or described pathologic mechanism for this to happen.  More generally, previous hearing loss does not seem to be a risk factor in developing sudden sensorineural hearing loss; and in fact the only consensus risk factor seems to be cardiovascular disease.  There is a recent study stating that patients with hearing loss are more likely to have sudden hearing loss than those that do not have hearing loss, but this [is] a nebulous conclusion at best and does not pertain to this case 

. . . 

My conclusion is that [the Veteran's] . . . sudden hearing loss decades later is not a result of his military service.  I would be happy to re-evaluate the case if there is more information to consider.  

At present, the Board must find that this VA expert's opinion is determinative as to the sudden hearing loss, right ear as the Board can find no reason to call into question or otherwise materially discount the probative weight of the VA examiner's persuasive opinion.  The examiner's opinion is clear and unequivocal, and it was based on the relevant information, including the relevant in-service and post-service information.  Moreover, the examiner's explanation is understandable, and all inferences appear to follow from the facts and information given.  See Monzingo, 26 Vet. App. 97, 105-06 (2012); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Although it is highly probative, several portions of this VA expert's opinion bear further attention.  First, the expert stated that "there is a lot about the cochlea and the whole process of hearing we do not understand."  Generally, it must be clear from an examiner's statements that the examiner has considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  Here, the expert explained that this question falls within the limits of current medical knowledge or scientific development.  Thus, the VA examiner's explanation is adequately supported in this regard.  See id.

Similarly, the VA expert ended the opinion with the statement that "I would be happy to re-evaluate the case if there is more information to consider."  Subsequent to this opinion, the Veteran's representative submitted further information in November 2016, including an abstract of a January 1982 study titled "Damage of the basilar membrane by acoustic trauma," and a complete study report from November 2009 titled "Adding Insult to Injury: Cochlear Nerve Degeneration after 'Temporary' Noise-Induced Hearing Loss."  Finally, the representative included a March 2013 print-out from an internet website titled "Hearing Disorders."  

It is not certain that the VA expert specifically considered this information when giving his opinion.  However, there is a general presumption of competence of medical professionals, which includes a presumption that physicians remain up-to-date on medical knowledge and current medical studies.  A VA examiner's failure to expressly cite any pertinent studies is not sufficient to establish that the examiner was unaware of those studies.  Nor does such an omission rebut the presumption of competence.  See Monzingo, 26 Vet. App. at 107.  Accordingly here, the VA expert must be presumed to have considered this type of information submitted by the Veteran's representative.  That information existed at the time of the expert's opinion.  Moreover, the representative's submissions do not appear to be the type of "more information" referred to by the VA expert.  Instead, on an overall reading, it appears that the VA expert was referring to any specific information pertaining to the instant Veteran's case or, possibly, to any forthcoming studies not yet available.  To the extent, the "new" research pertains to noise-induced hearing loss, that claim is already been determined in favor of the Veteran.  As such, the representative's submission of additional information in November 2016 does not diminish the probative weight of this VA expert's opinion.  

Next, the VA examiner stated that "previous hearing loss does not seem to be a risk factor in developing sudden sensorineural hearing loss; and in fact the only consensus risk factor seems to be cardiovascular disease."  Similarly, the expert cited a "recent study" which contained a "nebulous conclusion at best."  

As to both of these statements, Congress has not mandated that a medical principle have reached the level of scientific consensus to support a claim for VA benefits.  Congress, through § 5107(b)'s low standard of proof for all issues material to a claim for veterans benefits, has authorized VA to resolve a scientific or medical question in the claimant's favor so long as the evidence for and against that question is in "approximate balance."  Wise v. Shinseki¸ 26 Vet. App. 517, 531-32 (2014).  The Board is not precluded from considering the extent to which a scientific theory is accepted in the scientific community when evaluating the evidence of record.  Id. at 532.  In fact, of particular relevance to an analysis of medical evidence supporting such a nexus are factors such as whether a medical professional finds studies persuasive, whether there are other risk factors that might be the cause of the condition for which benefits are sought, and whether the condition has manifested itself in an unusual manner.  Polovick v. Shinseki, 23 Vet. App. 48, 53 (2009).  Nonetheless, the Board, when evaluating that evidence, cannot demand a level of acceptance in the scientific community greater than the level of proof required by the benefit of the doubt rule.  See Wise¸ 26 Vet. App. at 532.  Therefore, the Board cannot reject potentially favorable medical literature of record because it espouses a medical principle that is not yet "generally accepted" in the scientific community.  See id. at 531. 

On this basis, the VA expert's opinion is not demanding a level of medical certainty inconsistent with VA's burden of proof.  The VA expert explained that the potentially favorable information and studies were not medically persuasive.  There is nothing inherent in the expert's statement which might create an appearance of irregularity.  See Wise, 26 Vet. App. at 527.  Thus, overall, the VA expert's opinion is considered well-reasoned and well-supported by all the available information and evidence.  

At the Board hearing, the Veteran testified that he saw a private otolaryngologist (ear, nose, and throat doctor or ENT) and a private hearing clinic regarding his sudden hearing loss right hear.  Board Hr'g Tr. 7. The private otolaryngologist "told me that [ ] we know what happened to you with the sudden hearing loss but he says we don't know why it happened.  So, that's [ ] they just don't know why it happened, you know, what caused it to happen it could -- it could be various -- various things."  Board Hr'g Tr. 7.  According to the Veteran, this private doctor reasoned as follows:

He said anything could have caused it -- he says that could -- that could very well could have caused it uh, they just don't know for sure.  And uh, they know what happened uh, there's -- in the cochlear there's three compartments in between two of those compartments is a one cell a small one cell membrane and uh, there was a weakening of that membrane.  And they don't know uh, when or how it could have been weakened and then finally it weakened to the point that it formed a tiny hole in the tube fluids from the three -- two plucked pockets mixed.  And when those fluids mix you can't hear anymore. 

Board Hr'g Tr. 8.  

The Board finds the Veteran competent and credible to relate this private otolaryngologist's opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the actual medical opinion is not of record.  Thus, the Board has no way to determine the facts and information considered by the private doctor in reaching these conclusions.  Thus, the opinion can be found to have little probative value.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Moreover, as given, the doctor's opinion is equivocal and speculative.  Stated differently, it does not appear from the Veteran's testimony that this doctor felt the Veteran's sudden hearing loss, right ear, was at least equally likely to have been caused by service.  Instead, the doctor explained that they did not know what caused it, and felt only that it "could have" been related to service.  Such a speculative and equivocal opinion is of little probative value in increasing the likelihood of a nexus to service.  See Hood v. Shinseki, 23 Vet. App. 295, 298-99 (2009); See also Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Accordingly, this opinion must be considered much less probative that the VA expert's opinion.  

In a July 2013 statement, the Veteran stated his opinion that his sudden hearing loss, right ear, began during service.  He explained that he had "some 392 hours of Special Forces Medic training," which gave him some medical competence to understand the condition.  The Board notes that the Veteran's service records confirm this status.  Thus, his opinion is accorded an appropriate degree of medical competence.  However, the direct nexus questions at issue here concern complex medical matters requiring expert consideration of the nature of the Veteran's in-service conditions; his post-service symptomatology, and the medical significance of these factors in the context of his sudden heart loss, right ear, and in comparison to noise-induced hearing loss.  The medical questions in this case are so complex that they cannot be considered within the competence of a medic.  Thus, the VA expert's August 2016 opinion is considered more probative than the Veteran's opinion.  

Similarly, in the November 2016 brief, the Veteran's representative cited several (included) medical articles and reiterated the argument that "[i]f noise can tear the membrane, it seems reasonable to think that it could weaken it."  The representative also reasoned as follows:

[T]he progressiveness of hearing loss comes from the death of 'hair' and neurons that are rooted in the basilar membrane.  This is not really the same as ordinary baldness where the scalp is exposed but no otherwise damaged.  We are dealing with extremely delicate structures with a limited ability to hear pushed beyond their limited by external forces.  

While the Veteran's representative disagrees with the VA expert's opinion and agrees with the private otolaryngologist's view, it is a complex medical question outside the competence of a non-medical expert to determine whether such a cause-and-effect relationship exists in this particular case.  These medical questions cannot be considered within the competence of a non-expert lay witness, and it does not appear that the Veteran's representative has a background in medicine or a related field, such that he can be recognized as having medical expertise upon which to base an opinion.  

Even reading the representative's arguments together with the Veteran's opinion, the private otolaryngologist's opinion (as related by the Veteran at the Board hearing), plus the submitted medical articles, the favorable evidence is still less probative than the VA expert's opinion.  First, the VA expert's opinion explains why the representative's assertions must be discounted as medically unsupported.  The VA expert specifically stated that "It is true that sound trauma can permanently and irreversibly destroy some of the hair cells essential for hearing.  However, there is no evidence that this weakens the basal membrane and makes a perforation of this membrane more likely."  This statement shows that the VA expert took the representative's line of thought and theory into account, by discounted it.  In this regard, a plain reading of the representative's argument shows that it is a speculative inference from a non-medical expert's perspective ("It seems reasonable to think ...").   Thus, even though this inference might appear reasonable to a lay person, the VA expert explains why it is not medically supported.  

Accordingly, the representative's argument, even when considered in the context of the other favorable medical evidence, is insufficiently competent to rebut the VA expert's opinion, nor is it otherwise sufficiently probative to be considered competence evidence tending to increase the likelihood of a positive nexus between the Veteran's sudden hearing loss, right ear, and service.

Otherwise, neither the Veteran nor his representative cited any record evidence indicating that the VA expert was incompetent, had erroneous facts, or otherwise misinformed the Board.  As such, the expert's opinion remains the more probative evidence of record in this case with regard to the sudden hearing loss, right ear.  

Aside from this evidence, the Veteran underwent VA examinations in connection with the claim in September 2010 and March 2016 by an examining audiologist and physician, respectively.  The reports of these examinations show that the examiners reviewed the Veteran's medical history, examined the Veteran's hearing loss condition, and provided medical opinions.  These opinions are not as probative as the August 2016 VA expert's opinion.  

In summary, the evidence is in equipoise in showing that the Veteran's noise-induced hearing loss is related to service.  Thus, service connection for this condition is warranted when resolving reasonable doubt in his favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  His sudden hearing loss, right ear, is shown by the most probative of evidence to be unlikely related to service.  Thus, service connection for that condition is not warranted as the preponderance of the evidence is against the claim.  

Ultimately, there will remain a question as to which degree of his current hearing impairment may be related to which condition.  Such a question tends to concern the severity and degree of the disability, which is a matter that must be addressed when assigning an initial disability rating for the disability.  See Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008) (explaining that "the appropriate time to consider the veteran's symptoms is when determining the amount of compensation to which the veteran is entitled."); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see, also, Ferenc v. Nicholson, 20 Vet. App. 58, 62-63 (2006) (finding that that "compensation" is a distinct legal term from both "rating" and "service connection". . . Congress has created a clear distinction between these terms.").  That question is currently outside the scope of this decision as it pertains to the award of service connection for noise-induced hearing loss.  

The appeal, to this extent is granted.   


ORDER

Service connection for noise-induced hearing loss is granted.

Service connection for sudden hearing loss, right ear, is denied.  




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


